 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   TODD HALL,                                       Case No.: 3:19-cv-01715-H-AHG
12                                   Plaintiff,
                                                      ORDER:
13   v.
     MARRIOTT INTERNATIONAL, Inc., a                  (1) GRANTING EXTENSION OF
14
     Delaware Corporation.                            TIME TO FILE AN ANSWER TO
15                                                    FIRST AMENDED CLASS ACTION
                                  Defendant.          COMPLAINT;
16
17                                                    [Doc. No. 16]
18
                                                      (2) DENYING DEFENDANT’S
19                                                    MOTION TO DISMISS THE
                                                      ORIGINAL COMPLAINT AS
20
                                                      MOOT; AND
21
                                                      [Doc. No. 11.]
22
23                                                    (3) VACATING MOTION HEARING
24
25        On September 9, 2019, Plaintiff Todd Hall filed a class action complaint against
26   Defendant Marriott International, Inc. (Doc. No. 1.) On November 1, 2019, Defendant
27   filed a motion to dismiss Plaintiff’s complaint. (Doc. No. 11.) Instead of opposing
28   Defendant’s motion, Plaintiff filed a First Amended Complaint on November 22, 2019.

                                                  1
                                                                           3:19-cv-01715-H-AHG
 1   (Doc. No. 15.) See Fed. R. Civ. P. 15(a)(1)(B) (permitting plaintiffs to file an amended
 2   complaint as a matter of right within “21 days after the service of a motion under Rule
 3   12(b)”). On November 26, 2019, the parties filed a joint motion to extend the time for
 4   Defendant to answer or otherwise respond to the first amended complaint. (Doc. No. 16.)
 5   For good cause shown, the Court grants the parties’ joint motion. Defendant’s answer or
 6   response to the First Amended Complaint is due on or before January 10, 2020.
 7         Because Plaintiff’s First Amended Complaint supersedes his original complaint, the
 8   Court denies Defendant’s motion to dismiss the original complaint as moot. See Ramirez
 9   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“Because the
10   Defendants’ motion to dismiss targeted the Plaintiff’s First Amended Complaint, which
11   was no longer in effect, we conclude that the motion to dismiss should have been deemed
12   moot before the district court granted it.”); see also Forsyth v. Humana, Inc., 114 F.3d
13   1467, 1474 (9th Cir. 1997) (An “‘amended complaint supersedes the original, the latter
14   being treated thereafter as non-existent’”). Additionally, the Court vacates the motion
15   hearing scheduled for December 13, 2020.
16         IT IS SO ORDERED.
17   DATED: December 3, 2019
18
                                                 MARILYN L. HUFF, District Judge
19                                               UNITED STATES DISTRICT COURT
20
21
22
23
24
25
26
27
28

                                                2
                                                                            3:19-cv-01715-H-AHG
